ACCEPTED
                                                                                                03-13-00799-CR
                                                                                                        4120815
                                                                                       THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                           2/12/2015 9:45:23 AM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK
                                     NO.03-13-00799-CR

 BILLY JACK VERCHER                                        INTHE
                                                                                FILED IN
                                                                         3rd COURT OF APPEALS
V.                                                                           AUSTIN, TEXAS
                                                           THIRD COURT OF APPEALS
                                                                         2/12/2015 9:45:23 AM
THE STATE OF TEXAS                                         AUSTIN, TEXAS   JEFFREY D. KYLE
                                                                                 Clerk

        STATE'S SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:


        NOW COMES the State of Texas, Appellee in the above entitled and numbered

cause and files this Second Motion for Extension of Time to File State's Brief, and in

support thereof would show the Court the following:

                                                     I.

       Appellant was found guilty by a jury of Aggravated Robbery, a First Degree felony

enhanced to a 15-99, and the Judge assessed punishment at 30 years confinement in

the Texas Department of Criminal Justice. Appellant was granted new counsel on June

27, 2014. Appellant's brief was filed on December 17, 2014. The State's brief is currently

due on February 16, 2015.

                                                    II.

       The State has requested one (1) extension in this case prior to this request.

                                                    III.

       The State requests this extension of time due to the following: Counsel for the

State has been involved in the prosecution of cases including contested hearings, pretrial

hearings, grand jury presentation, negotiations with opposing counsel, guilty pleas and

other hearings in numerous additional pending felony cases.



       WHEREFORE, The Attorney for the State requests an extension of two (2) weeks

to March 2, 2015, in which to file State's Brief.
                                                                Respectful/y submitted,




                                                               ~~1t==
                                                                nFerg
                                                                Assistant District Attorney
                                                                51 st Judicial District
                                                                124 W. Beauregard, Suite B
                                                                San Angelo, TX 76903
                                                                (325) 659-6583
                                                                State Bar No. 24072092


       SWORN TO AND SUBSCRIBED before me by the said Jason Ferguson, this 12th
day of February, A. D. 2015.               ~"-


      )     ,~~nt""    CHRISTINE GEORGE
      (;'f,:iI::~\ Notary Public. State ofTexos
                                                               N t    P br
                                                                0 ary u IC
                                                                                          ~
      I\ '-<i::p;i,/.'
          ;~.i~·OF-:.tt·~i
                             My Commission Expires
                                June 28, 2016
                                                               State of Texas
       ~     ~111"U1\\~




                                             CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing Motion for Extension

of Time to File State's Brief was this 12th day of February, 2015, delivered to Melvin Gray,

Attorney for Appel/ant, through e-file.txcourts.gov.